Judgment unanimously modified on the law and as modified affirmed with costs to respondent Williamsville Towers Associates, in accordance with the following memorandum: We agree with Special Term that under this court’s prior decision in 504 Will-Tow Realty Corp. v Board of Managers (116 AD2d 1004), the defendant had the sole authority to assign parking spaces. We modify, however, that portion of the order which declared that Ms. Cosentino is the "owner” of the parking spaces in question. The condominium declaration provides only that an assignee acquires an exclusive right to use the parking spaces assigned.
We dismiss the second appeal because, notwithstanding plaintiff’s characterization of the motion as one for "reconsideration”, we deem the motion as one for reargument, the denial of which is not appealable (see, Conrad v Conrad, 109 AD2d 772; Smith v Smith, 97 AD2d 932, 933). (Appeal from judgment of Supreme Court, Erie County, Flaherty, J. — summary judgment; declaratory judgment.) Present — Dillon, P. J., Doerr, Green, Pine and Balio, JJ.